Wood, J., (after stating the facts.) “We- have repeatedly held that the penalty for the failure of a railroad company to ring a bell or sound a whistle at a highway crossing is recoverable by civil action onfy.” Choctaw, O. & G. Rd. Co. v. State, 75 Ark. 369; Railway Company v. State, 56 Ark. 166; Railway Company v. State, 55 Ark. 200; Kansas City S. & M. Rd. Co. v. State, 63 Ark. 134; St. Louis, I. M. & S. R. Co. v. State, 68 Ark. 561. The -cause should have been treated and tried as a civil action. Treating the indictment as a complaint in a civil suit, it did not state a cause of action. The motion to make more specific should have been granted. That having been overruled, the demurrer was well taken, and should have been-sustained. Railway Co. v. State, 59 Ark. 165; Little Rock & Ft. S. Ry. Co. v. Smith, 66 Ark. 278; Little Rock & Ft. Smith Ry. Co. v. State, 69 Ark. 363; Choctaw, O. & G. Rd. Co. v. State, 74 Ark. 159; Choctaw, O. & G. Rd. Co. v. State, 75 Ark. 369. The confession of error is sustained, and -the judgment is reversed, and the cause is remanded -with directions to sustain demurrer, with leave, if appellee desires, to make complaint more specific.